Citation Nr: 9910746	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-31 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a L5 fracture with chronic strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to April 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC).  In April 1997, the M&ROC granted an 
increased rating of 20 percent for residuals of a fracture of 
L5 with chronic strain.  The veteran perfected an appeal of 
this decision indicating that he desired a rating in excess 
of 20 percent.  


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The residuals of a L5 fracture with chronic strain are 
currently evaluated as 20 percent disabling under Diagnostic 
Codes 5285-5295.  

Diagnostic Code 5285 provides the rating criteria for 
evaluation of residuals of a fracture of a vertebra.  Under 
diagnostic code 5285 a 60 percent evaluation may be assigned 
for residuals of a fracture of the vertebra without cord 
involvement, or where there is abnormal mobility requiring 
neck brace (jury mast).  A 100 percent evaluation may be 
assigned for residuals of a fracture of a vertebra with cord 
involvement,  where the veteran is bedridden, or where the 
veteran requires long leg braces.

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  A 20 percent evaluation is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of those manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion (as does 
Diagnostic Code 5292), the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1998).  In pertinent part, 38 C.F.R. § 4.40 
provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.45 provides: 

	As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; 
multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

The Board finds that the issue on appeal must be remanded in 
order to obtain VA examination of the veteran's low back 
disability which takes into account the veteran's functional 
loss due to pain, weakness and fatigue.  

The examiner who conducted the March 1998 VA examination 
included information on the range of motion the veteran was 
able to perform.  The impression from that examination was 
that no objective findings were present to support a 
diagnosis of any chronic or acute pathologic disorder.  
However, the examiner did not include any discussion of pain 
on use or during flare-ups the veteran may experience from 
his residuals of a L5 fracture with chronic strain.  The 
Board notes that the veteran testified as to frequent 
exacerbations of his low back pain due to over-exertion of 
his back.  He also reported that he had difficulty with 
prolonged walking, standing or sitting.  He testified that he 
also experienced infrequent muscle spasms in his back.

In light of the above discussion, it is opinion of the Board 
that a contemporaneous and thorough VA examination would be 
of assistance to the Board in clarifying the nature of the 
appellant's service connected residuals of a L5 fracture with 
chronic strain and would be instructive with regard to the 
appropriate disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED for further development:

1.  The M&ROC should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for increased 
evaluation of his residuals of a L5 fracture 
with chronic strain.  After obtaining any 
necessary authorization, the M&ROC should 
request and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources identified 
whose records have not previously been 
secured.  Regardless of the response from the 
veteran, the M&ROC should obtain any current, 
outstanding VA treatment records.

2.  The M&ROC should arrange for a VA 
orthopedic examination by an appropriate 
specialist in order to determine the nature 
and extent of severity of the residuals of a 
L5 fracture with chronic strain.  Any further 
indicated special studies should be 
conducted.  The claims file and a separate 
copy of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of the 
examination.  The examiner must include an 
annotation in the examination report to the 
effect that the claims file was available and 
reviewed for the examination.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
appellant's service connected residuals of a 
L5 fracture with chronic strain in light of 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  
It is requested that the examiner provide 
explicit responses to the following questions 
regarding the residuals of a L5 fracture with 
chronic strain:

(a)  Does the service connected low back 
disability involve only the joint structure, 
or does it also involve the muscles and 
nerves?  

(b)  Does the service connected low back 
disability cause weakened movement, excess 
fatigability, and incoordination, and if so, 
can the examiner comment on the severity of 
these manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations can not be quantified, the 
examiner should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service connected low back disability.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connected low back disability, 
and if such overlap exists, the degree to 
which the non-service connected problem 
creates functional impairment that may be 
dissociated from the impairment caused by the 
service connected low back disability.  If 
the functional impairment created by the non-
service connected problem can not be 
dissociated, the examiner should so indicate.  
Any opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development deemed 
essential in addition to that specified 
above, the M&ROC should readjudicate the 
issue of entitlement to an increased 
evaluation for residuals of a L5 fracture 
with chronic strain with application of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The M&ROC should 
document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(1998).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the M&ROC.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


